Citation Nr: 1800007	
Decision Date: 01/02/18    Archive Date: 01/19/18

DOCKET NO.  13-20 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral sacroiliac joint disability, claimed as bilateral hip pain, to include as secondary to residuals of a right thigh shrapnel wound.

2.  Entitlement to service connection for arthritis of the thoracolumbar spine, to include as secondary to residuals of a right thigh shrapnel wound.

3.  Entitlement to service connection for a shortened right leg as a residual of service-connected right thigh shrapnel wound.


REPRESENTATION

Veteran represented by:	Larry D. Schuh, Attorney at Law




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1970, with confirmed service in the Republic of Vietnam.  His awards and decorations include a Combat Action Ribbon and Purple Heart medal, among others.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  The Veteran filed a claim for entitlement to service connection for bilateral hip pain and degeneration.  The August 2011 rating decision on appeal characterized the claim as entitlement to service connection for a left hip condition and a subsequent December 2011 rating decision denied service connection for a sacroiliac joint condition.  As the evidence of record indicates the Veteran's claim encompassed symptoms of sacroiliac joint and bilateral hip pain, the Board has expanded the claim to include any sacroiliac joint disorder to be consistent with the Court's decision in Clemons.  

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds additional development is warranted before the claims on appeal may be adjudicated.  Specifically, the Board finds an additional VA examination and medical opinions are required.

The Veteran claims that residuals of a service-connected right thigh shrapnel wound include a shortened right leg.  Further, the Veteran asserts that he has an altered gait due to the shrapnel wound that caused or aggravated low back arthritis and a sacroiliac joint disorder.  Evidence also suggests that the Veteran may have scoliosis as a result of his shrapnel wound and that the scoliosis caused or aggravated low back or sacroiliac disabilities.

Initially, the Board notes that the Veteran's representative contended that the prior March 2011 and May 2013 VA examinations inaccurately described the Veteran's gait and did not precisely measure his bilateral leg length.  The Veteran reported that the examiners observed his gait while he wore a prescribed shoe lift that corrected the discrepancy in leg length and that an examiner told him the leg measurements were imprecise and inconsequential.  The Veteran also reported that issues with his gait were less prominent while on pain medication and that he took pain medication prior to his VA examinations.

Review of the record reveals conflicting medical evidence regarding whether the Veteran's residuals of the right thigh shrapnel injury include a shortened right leg.  A December 2007 examination noted the Veteran had a slight antalgic gait favoring the right lower extremity with asymmetric wear of the shoes.  A July 2010 VA treatment provider noted that a physical therapist issued a right shoe orthotic to correct right leg length discrepancy of approximately 3/8 to 1/2 inches.  Further, a July 2011 VA treatment record reported an uneven gait secondary to a shortened right leg and a January 2012 treatment record noted the right leg was 1/4 inch shorter than the left when measured in a supine position from the anterior superior iliac spine to the inferior tip of the ipsilateral medial malleolus.  However, the March 2011 and May 2013 examiners found no discrepancy in leg lengths.  As such, the Board finds an additional examination is warranted to ascertain whether the Veteran has a shortened right leg that is due to the right thigh shrapnel injury that includes a review the conflicting medical information.

The examiner should also address whether the Veteran has a current sacroiliac joint disability, as well as whether the Veteran has an altered gait and/or scoliosis as a result of his right thigh shrapnel wound which has caused or aggravated a sacroiliac joint disability or arthritis of the thoracolumbar spine.

Regarding current disability of the sacroiliac joint, the March 2011 and May 2013 examinations found no diagnoses for any bilateral hip disorder; however, VA medical records document treatment for bilateral sacroiliac joint arthritis and a June 2010 X-ray report noted bilateral sacroiliac degenerative changes.

Regarding an altered gait and scoliosis, such was not adequately discussed by the March 2011 and May 2013 medical opinions which found back arthritis associated solely with the aging process and the natural history of osteoarthritis.  Of note, the May 2013 examiner found that the Veteran's antalgic gait favoring the right lower extremity was due to his thigh injury.  A December 2007 examiner found the Veteran's altered gait and service-connected shrapnel injury caused scoliosis.  A July 2010 VA medical record indicated the Veteran had bilateral sacroiliac degenerative changes that were likely accelerated by altered gait mechanics due to a shorter right leg and that low back pain caused by spondylosis was likely aggravated by the altered spinal mechanics and scoliosis.  July 2013, January 2014, June 2014, and August 2014 treatment records also noted the Veteran had an antalgic gait and the Veteran competently testified that he limped since the right thigh shrapnel injury, supported his weight on his left leg, and that walking with an altered gait caused pain in his back and bilateral hips.  

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain updated VA treatment records dating since July 2015.

2.	After completing any records development, the claims file should be sent to an appropriate examiner for an examination and medical opinion.   

Following examination of the Veteran and review of the record, the examiner should identify whether the Veteran has an altered gait, right leg shortening, or scoliosis.  If so, the examiner should opine as to whether these findings are at least as likely as not (50 percent probability or greater) caused by the Veteran's right thigh shrapnel wound.  

The examiner should specifically address if the Veteran had a sacroiliac joint disability at any point during the appeal (since approximately 2010).  For any sacroiliac joint disability present during the appeal and low back arthritis, the examiner is asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that such began in service, was caused by service, or is otherwise related to service.

The examiner is also asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any sacroiliac joint disability and/or low back arthritis was: 

a) caused by service-connected residuals of right thigh shrapnel injury; or,

b) worsened beyond the normal progression as a result of the Veteran's service-connected residuals of right thigh shrapnel injury.

In answering the above, the examiner is asked to address the July 2010 VA treatment record indicating sacroiliac degenerative changes were accelerated by altered gait mechanics caused by the shortened right leg and low back pain caused by spondylosis was aggravated by altered spinal mechanics and scoliosis, as well as the Veteran's statements that he walked with an altered gait ever since the right thigh shrapnel injury.

If the examiner finds any sacroiliac joint disability and/or low back arthritis has been worsened beyond the natural progression (aggravated) by the right thigh shrapnel wound, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability. 

A rationale must be provided for any opinion expressed.  

3.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




